DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/21/2020 has been entered. Claims 1-14 are pending in this instant application. Claims 3, 4, 6-11, and 13 are withdrawn. Claims 1, 2, 5, 12, and 14 are currently under examination.   

Priority
This is US Application No. 16/503,551 filed on 07/04/2019 and claims benefit of US Provisional Application No. 62/693,975 filed on 07/04/2018.

Withdrawn Claim Objections/Rejections
The objection of claims 5 and 12 because of improper recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 09/24/2020, is withdrawn in view of amended claims 5 and 12.
The rejection of claims 1, 2, 5, 12, and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-7 of the Non-Final Rejection mailed on 09/24/2020, is withdrawn in view of amended claim 1. Claims 2, 5, 12, and 14 depend from claim 1.
The rejection of claims 1, 2, 5, 12, and 14 under 35 U.S.C. 102(a)1() as being anticipated by Gao et al., as set forth on pages 7-8 of the Non-Final Rejection mailed on 09/24/2020, is withdrawn in view of amended claim 1. Claims 2, 5, 12, and 14 depend from claim 1.
The rejection of claims 1, 2, 5, 12, and 14 under 35 U.S.C. 102(a)1() as being anticipated by Mohamady et al., as set forth on pages 9-10 of the Non-Final Rejection mailed on 09/24/2020, is withdrawn in view of amended claim 1. Claims 2, 5, 12, and 14 depend from claim 1.

Drawing Objections
FIG. 21 of the Drawings filed on 09/18/2019 is truncated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New (necessitated by the amendment) Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 5, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 5, 12, and 14 depends from claim 1. 
The Written Description Guidelines for examination of patent applications indicates, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-08.2017] [II.A.3.(a).ii)].

    PNG
    media_image1.png
    144
    200
    media_image1.png
    Greyscale
(FIG. 11; FIG. 21; FIG. 22; FIG. 23), and (ii) A Variety of Triphosphorylation Agents and Substrates: Different phosphonium based reagents such as PyBOP, PyBrOP, and PyOxim can yield superior phosphorylation reagents (FIG. 15). A careful review of the specification does not appear to specifically teach other activated polyphosphate including a phosphonium moiety. On the contrary, the specification disclosed “with the "tet2" strategy (FIG. 5), one can expand the PyAOP mediated phosphorylation procedure that is proposed for trimetaphosphorylation to tetrametaphosphate. Tetrametaphosphate can be tested with a variety of different peptide coupling reagents such as PyAOP, PyBOP, PyBrOP, PyOxim, and HATU to generate active phosphoesters. The resulting species will be fully characterized, and the phosphorylation activity and selectivity of these reagents can be investigated compared to anhydride [P4O11]2-” (p. 26/56, lines 18-24), indicating that tetrametaphosphate including a phosphonium moiety has not yet been synthesized and tested.  Moreover, STN search (see attached file) did not identify tetrametaphosphate including a phosphonium moiety. Accordingly, there is insufficient written description encompassing “an activated polyphosphate including a phosphonium moiety” because the relevant identifying characteristics of the genus such as physical, chemical, and/or biological characteristics of “an activated polyphosphate including a phosphonium moiety” are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  
	In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “an activated polyphosphate including a phosphonium moiety”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus. To advance .
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 5, 12, and 14 depend from claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The active step recites “contacting the compound with an activated polyphosphate including a phosphonium moiety, wherein the compound includes a nucleophilic group”. The nucleophilic group is very broad and encompasses halides, it is not clear how the active step achieves the preamble “polyphosphorylating a compound”. Applicant is advised to insert the clause “and is phosphorylated after the contacting” at the end of the claim. 

New (necessitated by the amendment) Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamady et al. (Org. Lett., 15(11):2612-2615, 2013, hereinafter referred to as Mohamady ‘2013) in view of Campagne et al. (J. Org. Chem. 60(16): 5214-5223, 1995, hereinafter referred to as Campagne ‘1995).

Mohamady ‘2013 disclosed general procedure for preparing dinucleoside 5’-pentaphosphates
(Np5N) and nucleoside 5’-tetraphosphates (Np4):
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Activated forms of trimetaphosphate (TriMP, 1): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Nucleoside tetraphosphates 4, GP4, and UP4 were synthesized (C is cytidine:
    PNG
    media_image4.png
    117
    115
    media_image4.png
    Greyscale
; G is guanosine: 
    PNG
    media_image5.png
    116
    151
    media_image5.png
    Greyscale
; U is uridine: 
    PNG
    media_image6.png
    117
    110
    media_image6.png
    Greyscale
) (page 2613, left col., Scheme 1; page 2614, left col., Scheme 2; page 2615, right col., Table 1).
Mohamady ‘2013 did not explicitly disclosed the limitations “triphosphate including a phosphonium moiety (such as 
    PNG
    media_image1.png
    144
    200
    media_image1.png
    Greyscale
)”, required by claim 1.
Campagne ‘1995 disclosed Scheme 3: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. It is known that activation of carboxylic acids by PyBOP (
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
), in the presence of a base, leads to an (acyloxy)-phosphonium intermediate. Similarly, the DIEA salt of phosphonate 15 should give the (phosphoryloxy)phosphonium 20 (Scheme 3).  Intermediate 20 could react with BtO- to give 21 and/or with the salt of phosphonate 15 to give 22. The better yield with BrOP probably due to reaction between the alcohol and the (phosphoryloxy)phosphonium intermediate (corresponding 20) (page 5216, right col., para. 3; page 5217, left col., para. 1; Scheme 3; right col., para. 3).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic activating agent to form the activated intermediate 2 as taught by Mohamady ‘2013 with PyBOP or BrOP in view of Campagne ‘1995 to form an activated intermediate 2 containing phosphonium as a leaving group. One would have been motivated to do so because (a) Mohamady ‘2013 teaches that activated forms of trimetaphosphate are used to phosphorylate nucleoside at the 5’-OH group, and (b) Campagne ‘1995 teaches that activation of phosphonate 15 by PyBOP should give the (phosphoryloxy)phosphonium 20, which phosphorylates phosphonate 15 to yield compound 22. The better yield with BrOP probably due to reaction between the alcohol and the (phosphoryloxy)phosphonium intermediate (corresponding 20), described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic activating agent to form the activated intermediate 2 as taught by Mohamady ‘2013 with PyBOP or BrOP in view of Campagne ‘1995 to form an activated intermediate 2 containing phosphonium as a leaving group, one would achieve Applicant’s claims 1, 2, 5, 12, and 14. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623